Fullerton, J.
(dissenting) — I am unable to concur in the conclusion reached by the majority. In my opinion, the evidence justified submitting the question of liability as against all of the defendants. As to the superintendent of the asylum, it may be that he acted within his authority when he granted the parole to Pence in the first instance. But I think he was grossly negligent in not immediately ordering Pence to be brought back to his place of confinement when he learned that he had become infatuated with the young woman, and had pursued his attentions towards her with such vehemence as to put the woman in fear, and to cause those surrounding her to believe that it was a proper matter to be brought to the notice of the police. It is common knowledge that, when a man of weak or unsound mind conceives an infatuation for a woman, he commonly at once becomes, particularly if his attentions are shunned and avoided, *353highly dangerous, not only to the object of his infatuation, but to those whom he believes stand in the way of his approach to her. Dr. Calhoun must be held to have known of this general propensity. He was the person selected by the state to control the custody and actions of Pence, and the person on whom the state looked to see that he did not become a menace to the public. When, therefore, he was informed of this new form of dementia in his patient, and failed to take adequate action to prevent harm therefrom, it was, in my opinion, for the jury to say whether he performed his duty with that degree of care and prudence the circumstances imposed upon him. I concede that he has a large measure of discretion in the care and control of the unfortunate committed to his care, but this does not absolve him from all prudence. Carried to its utmost limit, the doctrine of the majority would justify him in turning the entire inmacy of the asylum loose upon the unsuspecting public. But it is said there are no precedents for such a liability. I think there are analogous cases. The parents of a child are not, at common law, usually liable for the torts of their minor children, but they are so if they know of their propensity for mischief, and do not use a reasonable degree of prudence to restrain them. The keeper of a vicious animal is not commonly liable for injuries caused by it, but is so if he knows of its vicious nature and neglects to use reasonable care to prevent its doing mischief. A poor unfortunate with mind destroyed is less responsible than even these, and I cannot conceive of any principle of law which would hold the keeper of one responsible and exempt the keeper of the other. Again, it is said that the rule I conceive should prevail would tend to the injury of the person confined, as the keeper of the asylum would hesitate to discharge a person committed to his charge even after he felt that a cure had been effected, because of his liability to answer in case of a mistake. But it is a sufficient answer to this to say that *354our statute provides for a judicial inquiry in cases of doubt, and immunity from liability for a wrongful discharge of a patient can be had by pursuing that method.
As to Andrew J. Littlejohn, I think him liable on the principle that it was negligence on his part to turn Pence loose with means in his pocket to pursue the girl to a neighboring city, particularly after warning had been given him of the young man’s infatuation and of his liability to pursue such a course. Common prudence requires that persons of unsound and defective minds be guarded. The most optimistic must recognize this fact if they do no more than but glance at the great public institutions the state supports and maintains for their control. Ordinary prudence, it seems to me, would have dictated that Mr. Littlejohn, since he had assumed to assist in protecting the public from this unfortunate person, should have placed him in the charge of some person to look out for him on his journey to his intended destination, or, at least, should have himself purchased his ticket and seen that he was safely on his way before leaving him free to exercise the bent of his disordered mind.
Mrs. Littlejohn, in my opinion, is the least blamable of any of the appellants. Pence was her son. For him she had the instinctive, primal love; the love that causes a mother to make sacrifices for her offspring when its return is ingratitude, contumely, and hate; the love that survives and gives rise to hope when all the world condemns. But I think it was for the jury to say whether even she, in this instance, exercised that degree of care which was incumbent upon a mother. She could but know that her son was irresponsible, that his dementia had taken a dangerous turn, and that he was liable because thereof, if left unrestrained, to inflict injury on some individual unaware of his infirmity.
I conclude, therefore, that the question of the defendants’ negligence was for the jury, and that, since they found negligence, the judgment should be affirmed.